Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 20, 2016

The Court of Appeals hereby passes the following order:

A17A0355. DANIEL ERIC COBBLE v. THE STATE.

      Daniel Eric Cobble was convicted of two counts of felony obstruction of a law
enforcement officer, and we affirmed his convictions on direct appeal. Cobble v.
State, 297 Ga. App. 423 (677 SE2d 439) (2009). Cobble subsequently filed an
extraordinary motion for a new trial, which the trial court dismissed. Cobble
appealed that order, and we affirmed in an unpublished opinion. Cobble v. State,
Case No. A13A2347 (Jan. 6, 2014).           In August 2016, Cobble filed another
extraordinary motion for a new trial. The trial court dismissed the motion, and
Cobble filed this direct appeal. We lack jurisdiction.
      Appeals from the denial or dismissal of an extraordinary motion for a new trial
must be initiated by filing an application for discretionary review. See OCGA
§ 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997).
Cobble’s failure to follow the required appellate procedure deprives us of jurisdiction
over this appeal.1 Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
      Each of the pro se motions Cobble has filed in this appeal is DENIED AS
MOOT.




      1
         Moreover, because Cobble previously filed an extraordinary motion for a new
trial, the trial court lacked jurisdiction to consider the instant motion. See OCGA
§ 5-5-41 (b); Richards v. State, 275 Ga. 190, 191, n. 1 (563 SE2d 856) (2002).
Court of Appeals of the State of Georgia
                                     10/20/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.